Title: From Benjamin Franklin to James Hutton, 1 February 1778
From: Franklin, Benjamin
To: Hutton, James


My dear old Friend,
Passy Feb. 1. 1778
You desired that if I had no Propositions to make, I would at least give my Advice.
I think it is Ariosto who says, that all Things lost on Earth are to be found in the Moon; On which somebody remark’d that there must then be a great deal of Good Advice in the Moon. If so, there is among it a good deal of mine formerly given and lost in this Business. I will, however, at your Request give a little more; but without the least expectation that it will be followed; for none but God can at the same time give good Counsel and Wisdom to make Use of it.
You have lost by this mad War, and the Barbarity with which it has been carried on, not only the Government and Commerce of America, and the publick Revenues and private Wealth arising from that Commerce; but what is more, you have lost the Esteem, Respect, Friendship and Affection of all that great and growing People, who consider you at present, and whose Posterity will consider you as the worst and wickedest Nation upon Earth.
A Peace you may undoubtedly obtain, by dropping all your Pretensions to govern us. And by your superior Skill in huckstering Negotiation, you may possibly make such an apparently advantageous Treaty as shall be applauded in your Parliament. But if you do not with the Peace recover the Affections of that People, it will not be a lasting or a profitable one; nor will it afford you any Part of that Strength which you once had by your Union with them, and might (if you had been wise enough to take Advice) have still retained.
To recover their Respect and Affection, you must tread back the Steps you have taken.
Instead of honouring and rewarding the American Advisers and Promoters of this War, you should disgrace them with all those who have inflam’d the Nation against America by their malicious Writings; and all the Ministers and Generals who have prosecuted the War with such Inhumanity. This would show a national Change of Disposition, and a Disapprobation of what had passed.
In proposing Terms you should not only grant such as the Necessity of your Affairs may evidently oblige you to grant, but such additional Ones as may show your Generosity, and thereby demonstrate your Goodwill. For instance, perhaps you might by your Treaty retain all Canada, Nova Scotia, and the Floridas. But if you would have a real Friendly as well as able Ally in America, and avoid Occasions of future Discord, (which will otherwise be continually arising on your American Frontiers) you should throw in those Countries; and you may call it, if you please, an Indemnification for the needless and cruel Burning of their Towns; which Indemnification will otherwise be some time or other demanded.
I know your People cannot see the Utility of such Measures, and will never follow them. They will even call it Insolence and Impudence in me to mention them. I have however comply’d with your Desire, and am, as ever, Your affectionate Friend
B Franklin
To Mr Hutton
